 
Exhibit 10.7


NEOMAGIC CORPORATION
2003 STOCK PLAN
(AS AMENDED AND RESTATED MAY 15, 2010)


1.      Purposes of the Plan.    The purposes of this 2003 Stock Plan are:

·  
to attract and retain the best available personnel for positions of substantial
responsibility,

·  
to provide additional incentive to Employees, Directors and Consultants, and

·  
to promote the success of the Company's business.



Options granted under the Plan may be Incentive Stock Options or Nonstatutory
Stock Options, as determined by the Administrator at the time of grant. Stock
Purchase Rights and Stock Appreciation Rights may also be granted under the
Plan.


2.      Definitions.    As used herein, the following definitions will apply:


(a)   "Administrator" means the Board or any of its Committees as will be
administering the Plan, in accordance with Section 4 of the Plan.


(b)   "Applicable Laws" means the requirements relating to the administration of
stock option plans under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Options or Stock Purchase Rights are, or will be, granted
under the Plan.
 
(c)   "Board" means the Board of Directors of the Company.


(d)   "Change in Control" means the occurrence of any of the following events:


(i)    Any "person" (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the "beneficial owner" (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company's then outstanding voting securities; or
 
(ii)   The consummation of the sale or disposition by the Company of all or
substantially all of the Company's assets;


(iii)   A change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. "Incumbent Directors" means directors who either (A) are
Directors as of the effective date of the Plan, or (B) are elected, or nominated
for election, to the Board with the affirmative votes of at least a majority of
the Incumbent Directors at the time of such election or nomination (but will not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company); or


(iv)  The consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.
 
(e)   "Code" means the Internal Revenue Code of 1986, as amended.


(f)    "Committee" means a committee of Directors appointed by the Board in
accordance with Section 4 of the Plan.
 
 
 

--------------------------------------------------------------------------------

 


(g)   "Common Stock" means the common stock of the Company.


(h)   "Company" means NeoMagic Corporation, a Delaware corporation.


(i)    "Consultant" means any natural person, including an advisor, engaged by
the Company or a Parent or Subsidiary to render services to such entity.


(j)    "Director" means a member of the Board.


(k)   "Disability" means total and permanent disability as defined in Section
22(e)(3) of the Code.


(l)    "Employee" means any person, including Officers and Directors, employed
by the Company or any Parent or Subsidiary of the Company. A Service Provider
will not cease to be an Employee in the case of (i) any leave of absence
approved by the Company or (ii) transfers between locations of the Company or
between the Company, its Parent, any Subsidiary, or any successor. For purposes
of Incentive Stock Options, no such leave may exceed ninety days, unless
reemployment upon expiration of such leave is guaranteed by statute or contract.
If reemployment upon expiration of a leave of absence approved by the Company is
not so guaranteed, then three (3) months following the 91st day of such leave
any Incentive Stock Option held by the Optionee will cease to be treated as an
Incentive Stock Option and will be treated for tax purposes as a Nonstatutory
Stock Option. Neither service as a Director nor payment of a director's fee by
the Company will be sufficient to constitute "employment" by the Company.


(m)  "Exchange Act" means the Securities Exchange Act of 1934, as amended.


(n)   "Fair Market Value" means, as of any date, the value of Common Stock
determined as follows:


(i)    If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value
will be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system on the day of determination,
as reported in The Wall Street Journal or such other source as the Administrator
deems reliable;


(ii)   If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share of Common
Stock will be the mean between the high bid and low asked prices for the Common
Stock on the day of determination, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable; or


(iii)  In the absence of an established market for the Common Stock, the Fair
Market Value will be determined in good faith by the Administrator.


(o)   "Incentive Stock Option" means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.


(p)   "Inside Director" means a Director who is an Employee.


(q)   "Nonstatutory Stock Option" means an Option not intended to qualify as an
Incentive Stock Option.


(r)   "Notice of Grant" means a written or electronic notice evidencing certain
terms and conditions of an individual Option or Stock Purchase Right grant. The
Notice of Grant is part of the Option Agreement.


(s)   "Officer" means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.


(t)    "Option" means a stock option granted pursuant to the Plan.
 
 
 

--------------------------------------------------------------------------------

 
 
(u)   "Option Agreement" means an agreement between the Company and an Optionee
evidencing the terms and conditions of an individual Option grant. The Option
Agreement is subject to the terms and conditions of the Plan.


(v)   "Optioned Stock" means the Common Stock subject to an Option, Stock
Purchase Right or Stock Appreciation Right.


(w)  "Optionee" means the holder of an outstanding Option, Stock Purchase Right
or Stock Appreciation Right granted under the Plan.


(x)   "Outside Director" means a Director who is not an Employee.


(y)   "Parent" means a "parent corporation," whether now or hereafter existing,
as defined in Section 424(e) of the Code.


(z)   "Plan" means this 2003 Stock Plan.


(aa) "Restricted Stock" means shares of Common Stock acquired pursuant to a
grant of Stock Purchase Rights under Section 11 of the Plan or Shares of
restricted stock issued pursuant to an Option.


(bb) "Restricted Stock Purchase Agreement" means a written agreement between the
Company and the Optionee evidencing the terms and restrictions applying to stock
purchased under a Stock Purchase Right. The Restricted Stock Purchase Agreement
is subject to the terms and conditions of the Plan and the Notice of Grant.


(cc) "Rule 16b-3" means Rule 16b-3 of the Exchange Act or any successor to Rule
16b-3, as in effect when discretion is being exercised with respect to the Plan.


(dd) "SAR Agreement" means an agreement between the Company and an Optionee
evidencing the terms and conditions of an individual SAR grant. The SAR
Agreement is subject to the terms and conditions of the Plan and the Notice of
Grant.


(ee) "Stock Appreciation Right" or "SAR" means an award that pursuant to Section
12 is designated as a SAR.


(ff)  "Section 16(b)" means Section 16(b) of the Exchange Act.


(gg) "Service Provider" means an Employee, Director or Consultant.


(hh) "Share" means a share of the Common Stock, as adjusted in accordance with
Section 14 of the Plan.


(ii)   "Stock Purchase Right" means the right to purchase Common Stock pursuant
to Section 11 of the Plan, as evidenced by a Notice of Grant.


(jj)   "Subsidiary" means a "subsidiary corporation", whether now or hereafter
existing, as defined in Section 424(f) of the Code.


3.    Stock Subject to the Plan.    Subject to the provisions of Section 14 of
the Plan, the maximum aggregate number of Shares that may be optioned and sold
under the Plan is 20,000,000 Shares.1 The Shares may be authorized, but
unissued, or reacquired Common Stock. Notwithstanding the foregoing, the Company
may not grant more than 20% of the total Shares reserved for issuance hereunder
pursuant to Options, Stock Purchase Rights or Stock Appreciation Rights that
have a per share exercise or purchase price that is less than Fair Market Value
on the date of grant.
 

--------------------------------------------------------------------------------

1 Includes Shares issued under the Plan prior to May 15, 2010.
 
 
 

--------------------------------------------------------------------------------

 


If an Option, Stock Purchase Right or Stock Appreciation Right expires or
becomes unexercisable without having been exercised in full, the unpurchased
Shares which were subject thereto will become available for future grant or sale
under the Plan (unless the Plan has terminated); provided, however, that Shares
that have actually been issued under the Plan, whether upon exercise of an
Option or right, will not be returned to the Plan and will not become available
for future distribution under the Plan, except that if unvested Shares of
Restricted Stock are repurchased by the Company, such Shares will become
available for future grant under the Plan.


4.      Administration of the Plan.


(a)   Procedure.


(i)    Multiple Administrative Bodies.    Different Committees with respect to
different groups of Service Providers may administer the Plan.


(ii)    Section 162(m).    To the extent that the Administrator determines it to
be desirable to qualify Options granted hereunder as "performance-based
compensation" within the meaning of Section 162(m) of the Code, the Plan will be
administered by a Committee of two or more "outside directors" within the
meaning of Section 162(m) of the Code.


(iii)    Rule 16b-3.    To the extent desirable to qualify transactions
hereunder as exempt under Rule 16b-3, the transactions contemplated hereunder
will be structured to satisfy the requirements for exemption under Rule 16b-3.


(iv)    Other Administration.    Other than as provided above, the Plan will be
administered by (A) the Board or (B) a Committee, which committee will be
constituted to satisfy Applicable Laws.


(b)    Powers of the Administrator.    Subject to the provisions of the Plan,
and in the case of a Committee, subject to the specific duties delegated by the
Board to such Committee, the Administrator will have the authority, in its
discretion:


(i)     to determine the Fair Market Value;


(ii)    to select the Service Providers to whom Options, Stock Purchase Rights
and Stock Appreciation Rights may be granted hereunder;


(iii)   to determine the number of shares of Common Stock to be covered by each
Option, Stock Purchase Right and Stock Appreciation Right granted hereunder;


(iv)   to approve forms of agreement for use under the Plan;


(v)    to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Option, Stock Purchase Right or Stock Appreciation Right
granted hereunder. Such terms and conditions include, but are not limited to,
the exercise price, the time or times when Options, Stock Purchase Rights and
Stock Appreciation Rights may be exercised (which may be based on performance
criteria), any vesting acceleration or waiver of forfeiture restrictions, and
any restriction or limitation regarding any Option, Stock Purchase Right or
Stock Appreciation Right or the shares of Common Stock relating thereto, based
in each case on such factors as the Administrator, in its sole discretion, will
determine;


(vi)   to construe and interpret the terms of the Plan and awards granted
pursuant to the Plan;


(vii)  to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws;
 
 
 

--------------------------------------------------------------------------------

 


(viii)  to modify or amend each Option, Stock Purchase Right or Stock
Appreciation Right (subject to Section 16(c) of the Plan), including the
discretionary authority to extend the post-termination exercisability period of
Options longer than is otherwise provided for in the Plan;


(ix)   to allow Optionees to satisfy withholding tax obligations by electing to
have the Company withhold from the Shares to be issued upon exercise of an
Option, Stock Purchase Right or Stock Appreciation Right that number of Shares
having a Fair Market Value equal to the minimum amount required to be withheld.
The Fair Market Value of the Shares to be withheld will be determined on the
date that the amount of tax to be withheld is to be determined. All elections by
an Optionee to have Shares withheld for this purpose will be made in such form
and under such conditions as the Administrator may deem necessary or advisable;


(x)    to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Option, Stock Purchase Right or
Stock Appreciation Right previously granted by the Administrator;


(xi)   to make all other determinations deemed necessary or advisable for
administering the Plan.
 
(c)    Effect of Administrator's Decision.    The Administrator's decisions,
determinations and interpretations will be final and binding on all Optionees
and any other holders of Options, Stock Purchase Rights or Stock Appreciation
Rights.


5.      Eligibility.    Nonstatutory Stock Options, Stock Purchase Rights and
Stock Appreciation Rights may be granted to Service Providers. Incentive Stock
Options may be granted only to Employees.
 
 6.     Limitations.


(a)   Each Option will be designated in the Option Agreement as either an
Incentive Stock Option or a Nonstatutory Stock Option. However, notwithstanding
such designation, to the extent that the aggregate Fair Market Value of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Optionee during any calendar year (under all plans of the
Company and any Parent or Subsidiary) exceeds $100,000, such Options will be
treated as Nonstatutory Stock Options. For purposes of this Section 6(a),
Incentive Stock Options will be taken into account in the order in which they
were granted. The Fair Market Value of the Shares will be determined as of the
time the Option with respect to such Shares is granted.


(b)   Neither the Plan nor any Option, Stock Purchase Right or Stock
Appreciation Right will confer upon an Optionee any right with respect to
continuing the Optionee's relationship as a Service Provider with the Company,
nor will they interfere in any way with the Optionee's right or the Company's
right to terminate such relationship at any time, with or without cause.


(c)   The following limitations will apply to grants of Options:


(i)    No Service Provider will be granted, in any fiscal year of the Company,
Options to purchase more than 5,000,000 Shares.


(ii)   In connection with his or her initial service, a Service Provider may be
granted Options to purchase up to an additional 200,000 Shares, which will not
count against the limit set forth in subsection (i) above.


(iii)  The foregoing limitations will be adjusted proportionately in connection
with any change in the Company's capitalization as described in Section 14.


(iv)  If an Option is cancelled in the same fiscal year of the Company in which
it was granted (other than in connection with a transaction described in Section
14), the cancelled Option will be counted against the limits set forth in
subsections (i) and (ii) above. For this purpose, if the exercise price of an
Option is reduced, the transaction will be treated as a cancellation of the
Option and the grant of a new Option.
 
 
 

--------------------------------------------------------------------------------

 


7.      Term of Plan.    Subject to Section 20 of the Plan, the Plan will become
effective upon its adoption by the Board. It will continue in effect for a term
of ten (10) years unless terminated earlier under Section 16 of the Plan.
 
8.      Term of Option.    The term of each Option will be stated in the Option
Agreement. In the case of an Incentive Stock Option, the term will be ten (10)
years from the date of grant or such shorter term as may be provided in the
Option Agreement. Moreover, in the case of an Incentive Stock Option granted to
an Optionee who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option will be five (5) years from the date of grant or such
shorter term as may be provided in the Option Agreement.
 
9.      Option Exercise Price and Consideration.


(a)    Exercise Price.    The per share exercise price for the Shares to be
issued pursuant to exercise of an Option will be determined by the
Administrator, subject to the following:
 
(i)    In the case of an Incentive Stock Option


(1)   granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price will be no less than 110% of the Fair Market Value per
Share on the date of grant.


(2)   granted to any Employee other than an Employee described in paragraph (A)
immediately above, the per Share exercise price will be no less than 100% of the
Fair Market Value per Share on the date of grant.


(ii)   In the case of a Nonstatutory Stock Option, the per Share exercise price
will be determined by the Administrator. In the case of a Nonstatutory Stock
Option intended to qualify as "performance-based compensation" within the
meaning of Section 162(m) of the Code, the per Share exercise price will be no
less than 100% of the Fair Market Value per Share on the date of grant.


(iii)   Notwithstanding the foregoing, Options may be granted with a per Share
exercise price of less than 100% of the Fair Market Value per Share on the date
of grant pursuant to a merger or other corporate transaction.


        (b)    Waiting Period and Exercise Dates.    At the time an Option is
granted, the Administrator will fix the period within which the Option may be
exercised and will determine any conditions that must be satisfied before the
Option may be exercised.
 
        (c)    Form of Consideration.    The Administrator will determine the
acceptable form of consideration for exercising an Option, including the method
of payment. In the case of an Incentive Stock Option, the Administrator will
determine the acceptable form of consideration at the time of grant. Such
consideration may consist entirely of:


(i)     cash;


(ii)    check;


(iii)   promissory note;
 
 
 

--------------------------------------------------------------------------------

 


(iv)   other Shares, provided Shares acquired directly or indirectly from the
Company, (A) have been vested and owned by the Optionee for more than six (6)
months on the date of surrender, and (B) have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which said
Option will be exercised;


(v)    consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan;


(vi)   a reduction in the amount of any Company liability to the Optionee,
including any liability attributable to the Optionee's participation in any
Company-sponsored deferred compensation program or arrangement;


(vii)   any combination of the foregoing methods of payment; or


(viii)  such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws.
 
10.    Exercise of Option.
 
(a)    Procedure for Exercise; Rights as a Stockholder.    Any Option granted
hereunder will be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Option Agreement. Unless the Administrator provides otherwise, vesting of
Options granted hereunder will be suspended during any unpaid leave of absence.
An Option may not be exercised for a fraction of a Share.


An Option will be deemed exercised when the Company receives: (i) written or
electronic notice of exercise (in accordance with the Option Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Option Agreement and the Plan. Shares issued upon exercise of
an Option will be issued in the name of the Optionee or, if requested by the
Optionee, in the name of the Optionee and his or her spouse. Until the Shares
are issued (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder will exist with respect to the
Optioned Stock, notwithstanding the exercise of the Option. The Company will
issue (or cause to be issued) such Shares promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 14 of the Plan.


Exercising an Option in any manner will decrease the number of Shares thereafter
available, both for purposes of the Plan and for sale under the Option, by the
number of Shares as to which the Option is exercised.


(b)    Termination of Relationship as a Service Provider.    If an Optionee
ceases to be a Service Provider, other than upon the Optionee's death or
Disability, the Optionee may exercise his or her Option within such period of
time as is specified in the Option Agreement to the extent that the Option is
vested on the date of termination (but in no event later than the expiration of
the term of such Option as set forth in the Option Agreement). In the absence of
a specified time in the Option Agreement, the Option will remain exercisable for
three (3) months following the Optionee's termination. Unless otherwise provided
by the Administrator, if on the date of termination the Optionee is not vested
as to his or her entire Option, the Shares covered by the unvested portion of
the Option will revert to the Plan. If after termination the Optionee does not
exercise his or her Option within the time specified by the Administrator, the
Option will terminate, and the Shares covered by such Option will revert to the
Plan.
 
 
 

--------------------------------------------------------------------------------

 


(c)    Disability of Optionee.    If an Optionee ceases to be a Service Provider
as a result of the Optionee's Disability, the Optionee may exercise his or her
Option within such period of time as is specified in the Option Agreement to the
extent the Option is vested on the date of termination (but in no event later
than the expiration of the term of such Option as set forth in the Option
Agreement). In the absence of a specified time in the Option Agreement, the
Option will remain exercisable for twelve (12) months following the Optionee's
termination. Unless otherwise provided by the Administrator, if on the date of
termination the Optionee is not vested as to his or her entire Option, the
Shares covered by the unvested portion of the Option will revert to the Plan. If
after termination the Optionee does not exercise his or her Option within the
time specified herein, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.


(d)    Death of Optionee.    If an Optionee dies while a Service Provider, the
Option may be exercised following the Optionee's death within such period of
time as is specified in the Option Agreement to the extent that the Option is
vested on the date of death (but in no event may the option be exercised later
than the expiration of the term of such Option as set forth in the Option
Agreement), by the Optionee's designated beneficiary, provided such beneficiary
has been designated prior to Optionee's death in a form acceptable to the
Administrator. If no such beneficiary has been designated by the Optionee, then
such Option may be exercised by the personal representative of the Optionee's
estate or by the person(s) to whom the Option is transferred pursuant to the
Optionee's will or in accordance with the laws of descent and distribution. In
the absence of a specified time in the Option Agreement, the Option will remain
exercisable for twelve (12) months following Optionee's death. Unless otherwise
provided by the Administrator, if at the time of death Optionee is not vested as
to his or her entire Option, the Shares covered by the unvested portion of the
Option will immediately revert to the Plan. If the Option is not so exercised
within the time specified herein, the Option will terminate, and the Shares
covered by such Option will revert to the Plan.


11.    Stock Purchase Rights.


(a)   Rights to Purchase.    Stock Purchase Rights may be issued either alone,
in addition to, or in tandem with other awards granted under the Plan and/or
cash awards made outside of the Plan. After the Administrator determines that it
will offer Stock Purchase Rights under the Plan, it will advise the offeree in
writing or electronically, by means of a Notice of Grant, of the terms,
conditions and restrictions related to the offer, including the number of Shares
that the offeree will be entitled to purchase, the price to be paid, and the
time within which the offeree must accept such offer. The offer will be accepted
by execution of a Restricted Stock Purchase Agreement in the form determined by
the Administrator.


(b)    Repurchase Option.    Unless the Administrator determines otherwise, the
Restricted Stock Purchase Agreement will grant the Company a repurchase option
exercisable upon the voluntary or involuntary termination of the purchaser's
service with the Company for any reason (including death or Disability). The
purchase price for Shares repurchased pursuant to the Restricted Stock Purchase
Agreement will be the original price paid by the purchaser and may be paid by
cancellation of any indebtedness of the purchaser to the Company. The repurchase
option will lapse at a rate determined by the Administrator.


(c)    Other Provisions.    The Restricted Stock Purchase Agreement will contain
such other terms, provisions and conditions not inconsistent with the Plan as
may be determined by the Administrator in its sole discretion.


(d)    Rights as a Stockholder.    Once the Stock Purchase Right is exercised,
the purchaser will have the rights equivalent to those of a stockholder, and
will be a stockholder when his or her purchase is entered upon the records of
the duly authorized transfer agent of the Company. No adjustment will be made
for a dividend or other right for which the record date is prior to the date the
Stock Purchase Right is exercised, except as provided in Section 14 of the Plan.


12.    Stock Appreciation Rights.    Each SAR grant will be evidenced by a SAR
Agreement that will specify the terms of the SAR, the conditions of exercise,
the expiration date, and such other terms and conditions as the Administrator,
in its sole discretion, will determine. Notwithstanding the foregoing, the rules
of Sections 9(c) and 10 of the Plan also will apply to SARs. Upon exercise of a
SAR, an Optionee will be entitled to receive a payment from the Company (at the
discretion of the Administrator, in cash, in Shares of equivalent value, or in
some combination thereof) in an amount determined by multiplying (i) the
difference between the Fair Market Value of a Share on the date of exercise over
the exercise price, by (ii) the number of Shares with respect to which the SAR
is exercised.
 
 
 

--------------------------------------------------------------------------------

 


13.    Transferability of Options, Stock Purchase Rights and Stock Appreciation
Rights.    Unless determined otherwise by the Administrator, an Option, Stock
Purchase Right or Stock Appreciation Right may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution and may be exercised, during the lifetime of
the Optionee, only by the Optionee. If the Administrator makes an Option, Stock
Purchase Right or Stock Appreciation Right transferable, such Option, Stock
Purchase Right or Stock Appreciation Right will contain such additional terms
and conditions as the Administrator deems appropriate.


14.    Adjustments; Dissolution or Liquidation; Merger or Change in Control.


(a)    Adjustments.    In the event that any dividend or other distribution
(whether in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, may (in its sole discretion)
adjust the number and class of Shares that may be delivered under the Plan
and/or the number, class, and price of Shares covered by each outstanding
Option, Stock Purchase Right or Stock Appreciation Right, as well as the
numerical Share limits in Section 6 of the Plan.


(b)    Dissolution or Liquidation.    In the event of the proposed dissolution
or liquidation of the Company, the Administrator will notify each Optionee as
soon as practicable prior to the effective date of such proposed transaction.
The Administrator in its discretion may provide for an Optionee to have the
right to exercise his or her Option or Stock Appreciation Right until ten (10)
days prior to such transaction as to all of the Optioned Stock covered thereby,
including Shares as to which the Option or Stock Appreciation Right would not
otherwise be exercisable. In addition, the Administrator may provide that any
Company repurchase option applicable to any Shares purchased upon exercise of an
Option or Stock Purchase Right will lapse as to all such Shares, provided the
proposed dissolution or liquidation takes place at the time and in the manner
contemplated. To the extent it has not been previously exercised, an Option,
Stock Purchase Right or Stock Appreciation Right will terminate immediately
prior to the consummation of such proposed action.


(c)    Merger or Change in Control.    In the event of a merger of the Company
with or into another corporation, or a Change in Control, each outstanding
Option, Stock Purchase Right and Stock Appreciation Right will be assumed or an
equivalent option or right substituted by the successor corporation or a Parent
or Subsidiary of the successor corporation. In the event that the successor
corporation refuses to assume or substitute for the Option, Stock Purchase Right
or Stock Appreciation Right, the Optionee will fully vest in and have the right
to exercise the Option, Stock Purchase Right or Stock Appreciation Right as to
all of the Optioned Stock, including Shares as to which it would not otherwise
be vested or exercisable. If an Option, Stock Purchase Right or Stock
Appreciation Right becomes fully vested and exercisable in lieu of assumption or
substitution in the event of a merger or Change in Control, the Administrator
will notify the Optionee in writing or electronically that the Option, Stock
Purchase Right or Stock Appreciation Right will be fully vested and exercisable
for a period of fifteen (15) days from the date of such notice, and the Option,
Stock Purchase Right or Stock Appreciation Right will terminate upon the
expiration of such period.
 
 
 

--------------------------------------------------------------------------------

 


For the purposes of this subsection (c), the Option, Stock Purchase Right or
Stock Appreciation Right will be considered assumed if, following the merger or
Change in Control, the option or right confers the right to purchase or receive,
for each Share subject to the Option, Stock Purchase Right or Stock Appreciation
Right immediately prior to the merger or Change in Control, the consideration
(whether stock, cash, or other securities or property) or, in the case of a
Stock Appreciation Right upon the exercise of which the Administrator determines
to pay cash, the fair market value of the consideration, received in the merger
or Change in Control by holders of Common Stock for each Share held on the
effective date of the transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding Shares); provided, however, that if such consideration received
in the merger or Change in Control is not solely common stock of the successor
corporation or its Parent, the Administrator may, with the consent of the
successor corporation, provide for the consideration to be received upon the
exercise of the Option, Stock Purchase Right or Stock Appreciation Right, for
each Share subject to the Option, Stock Purchase Right or Stock Appreciation
Right, to be solely common stock of the successor corporation or its Parent
equal in fair market value to the per share consideration received by holders of
Common Stock in the merger or Change in Control.
 
15.    Date of Grant.    The date of grant of an Option, Stock Purchase Right or
Stock Appreciation Right will be, for all purposes, the date on which the
Administrator makes the determination granting such Option, Stock Purchase Right
or Stock Appreciation Right, or such other later date as is determined by the
Administrator. Notice of the determination will be provided to each Optionee
within a reasonable time after the date of such grant.
 
16.    Amendment and Termination of the Plan.


(a)    Amendment and Termination.    The Board may at any time amend, alter,
suspend or terminate the Plan.


(b)    Stockholder Approval.    The Company will obtain stockholder approval of
any Plan amendment to the extent necessary and desirable to comply with
Applicable Laws.


(c)    Effect of Amendment or Termination.    No amendment, alteration,
suspension or termination of the Plan will impair the rights of any Optionee,
unless mutually agreed otherwise between the Optionee and the Administrator,
which agreement must be in writing and signed by the Optionee and the Company.
Termination of the Plan will not affect the Administrator's ability to exercise
the powers granted to it hereunder with respect to Options, Stock Purchase
Rights and Stock Appreciation Rights granted under the Plan prior to the date of
such termination.


17.    Conditions Upon Issuance of Shares.


(a)    Legal Compliance.    Shares will not be issued pursuant to the exercise
of an Option, Stock Purchase Right or Stock Appreciation Right unless the
exercise of such Option, Stock Purchase Right or Stock Appreciation Right and
the issuance and delivery of such Shares will comply with Applicable Laws and
will be further subject to the approval of counsel for the Company with respect
to such compliance.


(b)    Investment Representations.    As a condition to the exercise of an
Option, Stock Purchase Right or Stock Appreciation Right, the Company may
require the person exercising such Option, Stock Purchase Right or Stock
Appreciation Right to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares if, in the opinion of counsel for
the Company, such a representation is required.


18.    Inability to Obtain Authority.    The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company's counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, will relieve the Company of any liability in respect of
the failure to issue or sell such Shares as to which such requisite authority
will not have been obtained.


19.    Reservation of Shares.    The Company, during the term of this Plan, will
at all times reserve and keep available such number of Shares as will be
sufficient to satisfy the requirements of the Plan.


20.    Stockholder Approval.    The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted. Such stockholder approval will be obtained in the manner and to the
degree required under Applicable Laws.